In re Sherril Herman Zatzkis applying for Rehearing and, in the alternative for clarification of this Court’s Order dated August 12,1992, 602 So.2d 12; to the Court of Appeal Fourth Circuit, No. 92CW-1797; Civil District Court, Parish of Orleans, Division N, No. 89-2375.
Clarification granted. It was the intent of this court in the order dated August 12, 1992 that the court of appeal on remand determine the correct amount of past due child support and alimony pendente lite owed by Mr. Zatzkis by considering the effect of the November, 1990 judgment as modified by this court on the November, 1989 consent judgment; not that the court of appeal merely make mathematical calculations.